Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21   Page 1 of 13 PageID 25490



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

  EXXON MOBIL CORPORATION,

                Plaintiff,

  v.                                        CIVIL ACTION NO. 3:16-cv-2921-N

  UNITED STATES OF AMERICA,

                Defendant.

       PLAINTIFF EXXON MOBIL CORPORATION’S MOTION TO MAINTAIN THE
       SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND REMOVE HIGHLY
                    SENSITIVE DOCUMENTS FROM CM/ECF
                           AND BRIEF IN SUPPORT

          Emily A. Parker                    Kevin L. Kenworthy
          Texas Bar No. 15482500             D.C. Bar No. 414887
          emily.parker@tklaw.com             kkenworthy@milchev.com
          Mary A. McNulty                    George A. Hani
          Texas Bar No. 13839680             D.C. Bar No. 451945
          mary.mcnulty@tklaw.com             ghani@milchev.com
          William M. Katz, Jr.               Andrew L. Howlett
          Texas Bar No. 00791003             D.C. Bar No. 1010208
          william.katz@tklaw.com             ahowlett@milchev.com
          J. Meghan Nylin
          Texas Bar No. 24070083             MILLER & CHEVALIER, CHARTERED
          meghan.nylin@tklaw.com             900 16th Street, NW
          Leonora S. Meyercord               Washington, DC 20006
          Texas Bar No. 24074711             (202) 626-5800
          lee.meyercord@tklaw.com            (202) 626-5801 (Fax)
          Richard B. Phillips, Jr.
          Texas State Bar No. 24032833
          rich.phillips@tklaw.com
          Dina McKenney
          Texas Bar No. 24092809
          dina.mckenney@tklaw.com

          THOMPSON & KNIGHT LLP
          1722 Routh Street, Suite 1500
          Dallas, Texas 75201
          (214) 969-1700
          (214) 969-1751 (Fax)
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                 Page 2 of 13 PageID 25491



        Pursuant to Local Rule 79.4, Plaintiff Exxon Mobil Corporation (“ExxonMobil”) requests

 that the Court order that all sealed documents maintained on paper remain sealed. During this

 litigation, both ExxonMobil and Defendant United States of America submitted to the Court

 certain paper documents containing proprietary and confidential business information belonging

 to ExxonMobil (the “Confidential Documents”). Recognizing the confidential nature of these

 documents and the harm that would result from public disclosure, this Court granted ExxonMobil’s

 requests that the Confidential Documents be submitted under seal to prohibit public

 disclosure. ExxonMobil now files this motion to maintain the sealed and confidential nature of

 the paper documents at issue. Additionally, pursuant to Miscellaneous Order No. 61-1,

 ExxonMobil moves to remove certain highly sensitive documents, as defined by that Order, from

 the CM/ECF system.

                  I.     PROCEDURAL AND FACTUAL BACKGROUND

        This litigation concerns ExxonMobil’s claims for refund of federal income taxes and

 penalties, plus interest, for taxable years 2006, 2007, 2008 and 2009. Throughout this proceeding,

 ExxonMobil has acted to protect its Confidential Documents—which are primarily confidential

 agreements and other documents relating to the transactions in Qatar and Malaysia at issue in this

 lawsuit and nonpublic detailed financial information, tax calculations and workpapers—from

 public disclosure.

        The Court recognized that the Confidential Documents are protected by Federal Rule of

 Civil Procedure 26(c) and entered a pretrial protective order protecting the Confidential

 Documents from public disclosure. See Amended Protective Order, Dkt. No. 52 (the “Protective

 Order”). ExxonMobil designated the Confidential Documents as “Confidential Information”

 during discovery due to the harm that would result from public disclosure. Pursuant to the



 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 1
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                      Page 3 of 13 PageID 25492



 Protective Order, both parties filed the Confidential Documents under seal to protect them from

 public disclosure. See, e.g., Dkts. 83, 94, 158–59, 176, 187, 263–67, 287.

         Further, when ExxonMobil entered the Confidential Documents as exhibits at trial, it

 sought and obtained leave to submit those materials under seal and to close the courtroom during

 testimony regarding the Confidential Documents. See, e.g., Dkt. 273 at 9–10, 72; Dkt. 274 at 43–

 44, 127–28, 221, 226; Dkt. 275 at 3, 7–8, 18, 20–22, 27. Finally, ExxonMobil sought and obtained

 an order from this Court that the confidential portions of the trial transcripts be redacted from the

 publicly available transcripts. Dkts. 238, 243, 255. ExxonMobil and Defendant submitted trial

 exhibits as paper documents.

         Included in the Confidential Documents are certain agreements with foreign sovereigns or

 entities owned and controlled by a foreign sovereign, specifically the Development and Fiscal

 Agreements (“DFAs”), the Joint Venture Agreements (“JVAs”), and the Production Sharing

 Contacts (“PSCs”), and related agreements, together with their related amendments, restatements,

 and supplements. See Declaration of Robert F. Ylagan (“Second Ylagan Decl.”) ¶ 11, attached to

 Pl.’s App’x as Exhibit 1 (App. 3).1          These agreements, together with internal documents

 summarizing the key terms and economics of those agreements and information regarding

 ExxonMobil’s oil and gas reserves in Qatar and Malaysia (collectively, “Highly Sensitive

 Information”), contain sensitive and confidential information that may be of interest to a hostile

 foreign government and whose use or disclosure by a hostile foreign government would likely

 cause significant harm to ExxonMobil. Id.




        1 ExxonMobil also submitted a Declaration of Robert F. Ylagan in support of the parties’ Joint
 Submission in Support of the first Protective Order. See Dkt. 48, Tab 11 (“First Ylagan Decl.”). The First
 Ylagan Declaration is attached to ExxonMobil’s Appendix as Exhibit 1-A (App. 5–16).


 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 2
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                 Page 4 of 13 PageID 25493



        On August 8, 2018, the Court granted Defendant United States of America’s motion for

 partial summary judgment on Count I of ExxonMobil’s Original Complaint [Dkt. 80]. On June

 19–24, 2019, this matter proceeded to trial before the Court on specified issues. Thereafter, the

 Court entered its Findings of Fact and Conclusions of Law [Dkt. 276] regarding Counts II and III

 of the Original Complaint on February 24, 2020. And on January 13, 2021, the Court granted

 ExxonMobil’s motion for partial summary judgment regarding penalties, thereby granting

 judgment in favor of ExxonMobil on Count I of the Supplemental Complaint [Dkt. 290].

        Now that final judgment has been entered [Dkt. 292], ExxonMobil requests that the Court

 order that all paper copies of the Confidential Documents be maintained under seal pursuant to

 Local Rule 79.4. Additionally, ExxonMobil requests that the Court remove the Highly Sensitive

 Information from CM/ECF.

                          II.     ARGUMENT AND AUTHORITIES

         A.     The Court should order that all paper copies of documents entered under seal
                be maintained under seal.

                1.     Legal Standard

        Under Northern District of Texas Local Rule 79.4, all sealed documents maintained on

 paper will be deemed unsealed 60 days after final judgment “[u]nless the presiding judge otherwise

 directs.” N.D. Tex. L.R. 79.4. In granting ExxonMobil’s repeated requests to file the Confidential

 Documents under seal and close the courtroom during testimony regarding the contents of the

 Confidential Documents, this Court has already ruled that the interests favoring nondisclosure

 outweigh the presumption of public access to court records. See S.E.C. v. Van Waeyenberghe, 990

 F.2d 845, 848 (5th Cir. 1993). In light of the Court’s previous determination that the Confidential

 Documents should be filed under seal, the only issue presented by this Motion is whether the paper




 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 3
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                  Page 5 of 13 PageID 25494



 copies of Confidential Documents should remain under seal notwithstanding the entry of final

 judgment. The answer to that question is unquestionably, “yes.”

                2.      Public disclosure of ExxonMobil’s Confidential Documents would
                        significantly harm ExxonMobil’s competitive standing in the oil and
                        gas industry.

        The Confidential Documents that ExxonMobil filed under seal contain confidential and

 proprietary information relating to the transactions at issue in this lawsuit and tax workpapers and

 calculations pertaining to its tax-refund claim. In particular, the Confidential Documents fall into

 the following categories:

               DFAs, JVAs, sale and purchase agreements (“SPAs”) for liquefied natural gas
                (“LNG”), production sharing contracts (“PSCs”), and other Qatari agreements;

               Financial models analyzing the economics related to the SPAs, the sale of gas or
                LNG, or the construction of new LNG trains;

               Internal presentations and documents regarding project financials and economics
                and development strategies in Qatar, including strategies related to marketing and
                expansion opportunities in Qatar and the assumptions used in the economic
                evaluation of such opportunities;

               Technical information related to ExxonMobil’s facilities and operations in Qatar;

               PSCs and other Malaysian agreements;

               Financial models analyzing the economics related to various PSCs and other
                transactions;

               Internal presentations and documents regarding development strategies in
                Malaysia, including strategies related to the negotiation and execution of new
                PSCs;

               Nonpublic financial and tax information, including information regarding
                ExxonMobil’s foreign tax credits and tax liability, including for years beyond the
                years at issue in this lawsuit; and

               Other agreements, internal analyses and evaluations, and other documents
                designated by ExxonMobil as Confidential Information under the Amended
                Protective Order.



 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 4
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                     Page 6 of 13 PageID 25495



 All of these documents either qualify as trade secrets or confidential commercial information.

 None of these documents at issue has been publicly disclosed. See First Ylagan Decl. ¶¶ 3, 18

 (App. 6, 16); Second Ylagan Dec. ¶¶ 4, 5 (App. 2–3).

        If ExxonMobil’s proprietary or confidential research, development or commercial

 information is publicly disclosed and becomes available to its competitors, ExxonMobil and its

 shareholders would suffer significant economic harm. First, with respect to the DFAs, JVAs, PSCs

 and other key agreements related to transactions at issue, if they were publicly disclosed,

 ExxonMobil would be harmed because its competitors would know the specific terms of the

 agreements and could use them against ExxonMobil in future contracting or bidding opportunities.

 First Ylagan Decl. ¶¶ 5, 9, 12, 15 (App. 7–8, 11, 14–15); Second Ylagan Decl. ¶ 5 (App. 3). Courts

 have found that the competitive disadvantage that would flow to a contracting party if agreements

 containing confidential business information were made public can outweigh the public’s interest

 in accessing court records.2       Moreover, these agreements contain express confidentiality

 provisions that, if breached, could result in liability for breach of contract. Further, ExxonMobil’s

 contractual counterparties would question whether ExxonMobil properly maintained the

 agreements’ terms in confidence, which would impact ExxonMobil’s ongoing and future

 relationships with those counterparties. See First Ylagan Decl. ¶¶ 9, 15 (App. 11, 14–15); Second

 Ylagan Decl. ¶ 5 (App. 3).




        2 See, e.g., DISH Network, LLC v. WLAJ-TV, LLC, CV 16-0869, 2017 WL 1333057, at *2 (W.D.
 La. Apr. 3, 2017) (“This Court agrees disclosure of the terms of the Agreement could cause substantial
 harm to DISH, as well as WLAJ and non-party Sinclair Broadcast Group. In this case, this Court concludes
 the competitive disadvantages that would flow to these parties if the Agreement were made public
 outweighs the interest of the public, including competitors, of viewing specific provisions in the
 Agreement.”).


 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 5
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                 Page 7 of 13 PageID 25496



        Indeed, the State of Qatar has noted that the DFAs “provide express restriction on the

 disclosure of confidential information.” See Letter from the Ministry of Energy and Industry for

 the State of Qatar, attached to Pl.’s App’x as Exhibit 2 (App. 18). The State of Qatar expressly

 notified ExxonMobil that any disclosure in this litigation of “the joint venture or development and

 fiscal agreements, as well as related documents and agreements; documents or models relating to

 pricing, marketing, strategic, development, or economic issues; and documents related to technical

 issues” would “release commercially sensitive information and would damage the interests of the

 State of Qatar and its relationship with ExxonMobil.” Id. (emphasis added).

        Further, the Qatari and Malaysian projects at issue are ongoing, and the agreements

 governing those projects are subject to future renegotiation, modification, or amendment. See First

 Ylagan Decl. ¶¶ 9, 15 (App. 11, 14–15); Second Ylagan Decl. ¶ 5 (App. 3). If ExxonMobil’s

 business or negotiation plans or strategies were publicly disclosed, ExxonMobil would be harmed

 because its counterparties could use this information against ExxonMobil in future negotiations.

 See First Ylagan Decl. ¶¶ 9, 15, 17 (App. 11, 14–16); Second Ylagan Decl. ¶ 5 (App. 3). Thus,

 ExxonMobil has a strong interest in maintaining the confidentiality of these agreements.

        In addition, because the claims in this lawsuit involve various aspects of the petroleum

 industry—including the exploration, production, development, and refining of hydrocarbons, and

 the processes for marketing, manufacturing, storing, shipping, and regasifying liquefied natural

 gas—the Confidential Documents contain proprietary and confidential information regarding

 ExxonMobil’s operations. See First Ylagan Decl. ¶¶ 5-8, 12-15 (App. 7–15); Second Ylagan Decl.

 ¶ 5, 7 (App. 3). If this information is publicly disclosed, ExxonMobil would be harmed because

 many of them reflect proprietary or confidential technical, engineering, research, development,

 production, reserve, or well information, placing ExxonMobil at a competitive disadvantage



 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 6
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                          Page 8 of 13 PageID 25497



 because its competitors would be able to ascertain proprietary and confidential information about

 ExxonMobil’s operations without having made the same investment that ExxonMobil did. See

 First Ylagan Decl. ¶¶ 5-8, 12-15 (App. 7–15); Second Ylagan Decl. ¶ 5, 7 (App. 3).

         Finally, because this is a tax-refund lawsuit, ExxonMobil’s tax return and return

 information—as defined in 26 U.S.C. § 6103(b)(1) and (2)—includes confidential information that

 should be protected. To support its claims, ExxonMobil relied on nonpublic financial and tax

 information, including forecasts or projections, reflecting ExxonMobil’s analysis of the

 transactions at issue. See First Ylagan Decl. ¶ 17 (App. 15–16). Public disclosure of this

 information would harm ExxonMobil by allowing its competitors to use the information against

 ExxonMobil in future contracting or bidding opportunities, and by allowing its contractual

 counterparties to understand how ExxonMobil evaluates the transactions at issue, which would

 impact future negotiations. See id. As the Fifth Circuit has recognized, “[i]ncome tax returns are

 highly sensitive documents” in part because of “the taxpayer’s privacy concerns … .” Nat. Gas

 Pipeline Co. of Am. v. Energy Gathering, Inc., 2 F.3d 1397, 1411 (5th Cir. 1993); accord Sunoco,

 Inc. v. United States, No. 15-cv-587, Protective Order (Fed. Cl. July 15, 2015) (noting that there

 is a “strong public policy in maintaining the confidentiality of tax returns and return

 information”).3     Nonpublic financial information is likewise sensitive and protected from

 disclosure. See HomeVestors of Am., Inc. v. LeGate, No. 3:12-CV-01850-P, 2013 WL 3348948,



         3 Courts in tax cases routinely enter trial protective orders prohibiting the disclosure of confidential
 information. E.g., Facebook, Inc. v. Comm’r, No. 21959-16 (Oct. 3, 2019), Tribune Media Co. v. Comm’r,
 No. 20940-16 (T.C. Sept. 20, 2019); TGS-NOPEC Geophysical Co. v. Comm’r, No. 28140-14 (T.C. Dec.
 29, 2017); Coca Cola v. Comm’r, No. 31183-15, Order (T.C. Nov. 21, 2017); PRA Grp. v. Comm’r, No.
 25240-11, Order (T.C. May 8, 2017); Guidant v. Comm’r, No. 5989-11, Order (T.C. July 8, 2016); Eaton
 v. Comm’r, No. 5576-12, Order (T.C. Aug. 5, 2015); Medtronic v. Comm’r, No. 6944-11, Order (T.C. Jan.
 22, 2015); Amazon.com, Inc. v. Comm’r, No. 31197-12, Order (T.C. Oct. 21, 2014). These orders generally
 provide that protected information shall remain under seal and shall not become part of the record of the
 case available to the public unless the parties otherwise agree or the Tax Court so orders.

 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 7
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                   Page 9 of 13 PageID 25498



 at *5 (N.D. Tex. July 3, 2013) (“Therefore, the Court orders that all financial documents produced

 by HBN shall be treated as confidential information and governed by the Protective Order entered

 by this Court on October 12, 2012.”).

         Recognizing that confidential information would be disclosed in this case, this Court issued

 the Protective Order to protect that information from public disclosure during the pretrial phase of

 this litigation.     This Court also granted ExxonMobil’s requests to enter the Confidential

 Documents under seal at trial and to redact those portions of the publicly available transcript. See

 Dkts. 238, 243, 255; Dkt. 273 at 9–10, 72; Dkt. 274 at 43–44, 127–28, 221, 226; Dkt. 275 at 3, 7–

 8, 18, 20–22, 27.        Accordingly, this Court has already ruled that the interests favoring

 nondisclosure outweigh the presumption of public access to court records. That remains true

 today. Second Ylagan Decl. ¶ 5 (App. 3). Accordingly, this Court should order that the paper

 copies of Confidential Documents be maintained under seal to maintain the confidentiality of this

 same information after final judgment.4

         Notably, ExxonMobil’s request is no broader than necessary to protect its interests. It does

 not seek to seal the entire record. Rather, ExxonMobil seeks to maintain the seal of any paper

 copies of the Confidential Documents to prevent disclosure of its proprietary and confidential

 business information.

          B.        The Court should remove the Highly Sensitive Information from CM/ECF.

         In response to a recent cybersecurity breach that left vulnerable all documents on CM/ECF,

 even those filed under seal, the Northern District of Texas recently entered Miscellaneous Order

 61-1 (“MO 61-1”). Under MO 61-1, a party may request removal from CM/ECF of a previously


         4 Local Rule 79.4 addresses only “sealed documents maintained on paper” and does not discuss
 electronically filed documents. Accordingly, sealed documents maintained electronically on the CM/ECF
 system remain sealed.


 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 8
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                    Page 10 of 13 PageID 25499



 filed document that qualifies as a Highly Sensitive Document (“HSD”), as defined by MO 61-1.

 See MO 61-1 at 2. The Court defines an HSD as “a document that contains sensitive or confidential

 information that may be of interest to the intelligence service of a hostile foreign governing and

 whose use or disclosure by a hostile foreign governing would likely cause significant harm.” Id.

 at 1. The Court expects that HSDs may be filed in cases involving “foreign sovereign interests”

 or “non-public intellectual property, including trade secrets.” Id.

           As reflected by the Second Ylagan Declaration, ExxonMobil believes, in good faith, that

 the Highly Sensitive Information satisfies the criteria for an HSD.         The Highly Sensitive

 Information consists of (1) the Development and Fiscal Agreements, Joint Venture Agreements,

 Production Sharing Contacts, and related agreements, together with their related amendments,

 restatements, and supplements; (2) documents summarizing the key terms and economics of those

 agreements; and (3) information regarding ExxonMobil’s oil and gas reserves in Qatar and

 Malaysia. See Second Ylagan Decl. ¶ 11 (App. 3–4). Those documents appear at Docket Nos.

 75-1, 83 (exhibits 3 and 17 only), 94, 106-3, 154, 156, 159, 163-2 through 163-13, 174, 176, 183,

 195, 198, 247, 257, 260, 263, 264, 265, 266, 267, 269, 270, 271, 272, 287, 288-1 through 288-3.

 See id.

           These documents contain sensitive and confidential information that may be of interest to

 a hostile foreign government and whose use or disclosure by a hostile foreign government would

 likely cause significant harm to ExxonMobil. See Second Ylagan Decl. ¶ 11 (App. 3–4). By way

 of example, the State of Qatar expressly notified ExxonMobil that any disclosure in this litigation

 of “the joint venture or development and fiscal agreements, as well as related documents and

 agreements; documents or models relating to pricing, marketing, strategic, development, or

 economic issues; and documents related to technical issues” would “release commercially



 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 9
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                  Page 11 of 13 PageID 25500



 sensitive information and would damage the interests of the State of Qatar and its relationship

 with ExxonMobil.” Letter from the Ministry of Energy and Industry for the State of Qatar

 (emphasis added). In light of this risk of significant harm, ExxonMobil requests that the Court

 remove the Highly Sensitive Information from CM/ECF and, under L.R. 79.4, maintain those

 documents under seal.

                                       III.    CONCLUSION

           For the reasons set forth above, ExxonMobil respectfully requests that the Court enter an

 order that all paper copies of any documents filed under seal be maintained under seal and that the

 Highly Sensitive Information be removed from CM/ECF and maintained under seal in a paper

 format.

           Dated: March 4, 2021




 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 10
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21        Page 12 of 13 PageID 25501



                                       Respectfully submitted,
                                       THOMPSON & KNIGHT LLP
                                       By:    /s/ Emily A. Parker
                                              Emily A. Parker
                                              Texas Bar No. 15482500
                                              emily.parker@tklaw.com
                                              Mary A. McNulty
                                              Texas Bar No. 13839680
                                              mary.mcnulty@tklaw.com
                                              William M. Katz, Jr.
                                              Texas Bar No. 00791003
                                              william.katz@tklaw.com
                                              J. Meghan Nylin
                                              Texas Bar No. 24070083
                                              meghan.nylin@tklaw.com
                                              Leonora S. Meyercord
                                              Texas Bar No. 24074711
                                              lee.meyercord@tklaw.com
                                              Richard B. Phillips, Jr.
                                              State Bar No. 24032833
                                              rich.phillips@tklaw.com
                                              Dina W. McKenney
                                              Texas Bar No. 24092809
                                              dina.mckenney@tklaw.com
                                              1722 Routh Street, Suite 1500
                                              Dallas, Texas 75201
                                              (214) 969-1700
                                              FAX (214) 969-1751
                                       MILLER & CHEVALIER, CHARTERED
                                            Kevin L. Kenworthy
                                            D.C. Bar No. 414887
                                            kkenworthy@milchev.com
                                            George A. Hani
                                            D.C. Bar No. 451945
                                            ghani@milchev.com
                                            Andrew L. Howlett
                                            D.C. Bar No. 1010208
                                            ahowlett@milchev.com
                                            900 16th Street NW
                                            Washington, D.C. 20006
                                            (202) 626-5800
                                            FAX (202) 626-5801
                                              ATTORNEYS FOR PLAINTIFF
                                              EXXON MOBIL CORPORATION

 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 11
Case 3:16-cv-02921-N-BH Document 293 Filed 03/04/21                   Page 13 of 13 PageID 25502



                               CERTIFICATE OF CONFERENCE

        I certify that on February 26, 2021, I emailed Cory Johnson, counsel for Defendant,

 regarding the relief requested in this motion. On March 4, 2021, Mr. Johnson advised me that

 Defendant is unable to indicate whether it opposes the relief requested as of that date, and Plaintiff

 therefore assumes Defendant is opposed.          The parties will promptly inform the Court if

 Defendant’s position changes.

                                                   /s/ J. Meghan McCaig.
                                                   J. Meghan McCaig




 PLAINTIFF’S MOTION TO MAINTAIN THE SEALED STATUS OF CONFIDENTIAL DOCUMENTS AND
 REMOVE HIGHLY SENSITIVE DOCUMENTS FROM CM/ECF – PAGE 12
